Citation Nr: 0736543	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO. 06-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for Stevens - Johnson 
syndrome.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for bowel incontinence.

4. Entitlement to service connection for left ear hearing 
loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1984 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
March 2007.

The issues of entitlement to service connection for Stevens - 
Johnson syndrome and fibromyalgia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of bowel 
incontinence.

2. The veteran does not have a current diagnosis of left ear 
hearing loss.

3. The veteran's current tinnitus is etiologically related to 
her active duty service.


CONCLUSIONS OF LAW

1. Bowel incontinence was not incurred or aggravated during 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Left ear hearing loss was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3. Tinnitus was incurred during the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims. 

The veteran did not receive notice as to the information and 
evidence necessary to establish a disability rating or an 
effective date in the event service connection was granted. 
As such, the VCAA notice was deficient as to content. 
However, the veteran has not been prejudiced from this error 
because, with respect to the claims in this appeal that are 
denied, such denial renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned. With respect to the tinnitus claim that is granted 
in this decision, the RO can correct any notice deficiency at 
the time of effectuating the award of service connection. See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes extensive service records, private medical 
records, and appropriate VA medical examinations. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Bowel Incontinence

The veteran's service medical records are replete with 
references to complaints of abdominal pain, diarrhea, 
vomiting, and other gastrointestinal complaints. Nonetheless, 
there is no reference to bowel incontinence, either by 
complaint or by diagnosis. Moreover, post-service medical 
evidence contains no reference to bowel incontinence. The 
veteran underwent a thorough VA general medical examination 
in April 2005. At that time, the veteran made no complaints 
of bowel incontinence and no diagnosis of bowel incontinence 
was made after a review of the veteran's medical records and 
physical examination.

In summary, there is no competent medical evidence of bowel 
incontinence in service and no competent medical evidence of 
a current diagnosis of bowel incontinence. 

Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It follows that entitlement to service connection 
for bowel incontinence is not warranted.


Left Ear Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.
 
The lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to her claim. The laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

N/A
N/A
N/A
N/A
LEFT

05
10
05
05

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner noted that these test 
results reflected bilateral hearing within normal limits.

As noted above, in order to constitute a hearing loss 
disability for VA compensation purposes, auditory threshold 
in at least one of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz must be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz must be 26 decibels or greater; or 
the speech recognition scores using the Maryland CNC Test 
must be less than 94 percent. The medical evidence of record 
shows none of the veteran's auditory thresholds in any 
frequency is 40 decibels or greater. The medical evidence 
also does not show auditory thresholds for at least three 
frequencies of 26 decibels or higher. Finally, the Board 
notes that none of the medical evidence shows speech 
recognition scores for the left ear of less than 94 percent. 
As such, the Board finds that the medical evidence of record 
preponderates against a finding that the veteran has a 
current left ear hearing loss disability for VA compensation 
purposes. Service connection cannot be established without a 
current disability.  Brammer, above. Therefore, entitlement 
to service connection for a left ear hearing loss disability 
is not warranted.  

Tinnitus

On several occasions during service, the veteran reported 
buzzing, a low hum, or ringing in her ears. In May 2001, 
tinnitus complaints were noted. Additionally, the February 
2005 VA audiological examination report notes tinnitus, 
although the examination report reflects that the examiner 
opined that the veteran's tinnitus is not related to her 
active duty service (in spite of the fact that the veteran 
was actually still in active duty status at the time of the 
February 2005 VA examination). 

After resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that in light of the findings of tinnitus during 
active duty service and the evidence of tinnitus at the time 
of the veteran's discharge in early 2005, entitlement to 
service connection for tinnitus is warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bowel incontinence is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.  


REMAND

With respect to the issues of entitlement to service 
connection for Stevens-Johnson Syndrome (SJS) and 
fibromyalgia, the veteran's service medical records reflect 
that SJS and fibromyalgia were suspected on several occasions 
and that the veteran reported having a history of both, 
subsequent to receiving a vaccination for anthrax in service. 
The April 2005 VA general medical examination report notes 
that there was not enough evidence to render a diagnosis of 
SJS or fibromyalgia, but this conclusion appears to have been 
reached based solely on a review of the veteran's medical 
records and not based on any clinical or diagnostic testing. 

A VA examination conducted by an autoimmune disease 
specialist should be conducted to determine if the veteran 
meets the diagnostic criteria for a diagnosis of SJS and/or 
fibromyalgia and, if so, if either one is etiologically 
related to the veteran's active duty service, including the 
anthrax vaccination.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination conducted by an autoimmune 
disease specialist. The claims file must 
be made available to the examiner for 
review in connection with the 
examination. The examiner should be asked 
to determine if the veteran currently 
meets the diagnostic criteria for a 
diagnosis of Stevens - Johnson syndrome 
(SJS) and/or fibromyalgia. If so, the 
examiner should be asked to determine if 
any SJS and/or fibromyalgia diagnosed on 
examination is etiologically related to 
the veteran's active duty service, 
including her anthrax vaccination. A 
detailed rationale should be provided for 
any opinions expressed. If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the April 2006 statement 
of the case, and readjudicate the claims. 
If any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


